MEMORANDUM **
Alexander Flores Martinez, a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to remand to apply for relief under the Convention Against Torture, and dismissing his appeal from an immigration judge’s denial of his application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to remand, Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir.2005), and we deny the petition for review.
The BIA did not abuse its discretion in denying the motion to remand because Flores Martinez failed to provide any evidence that he would be at risk of suffering torture if he were returned to Guatemala. See Rodriguez v. INS, 841 F.2d 865, 867 (9th Cir.1987) (motion to remand requires showing of prima facie eligibility for relief sought).
Flores Martinez waived any challenge to the denial of his application for eancellation of removal by failing to raise this issue in his opening brief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996).
Flores Martinez’s voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.